Citation Nr: 0517818	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  04-14 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1951 to 
January 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for the 
cause of the veteran's death.  A Notice of Disagreement was 
received in September 2002.  A Statement of the Case was 
issued in March 2004.  A timely appeal was received in April 
2004.  


FINDINGS OF FACT

1.  The veteran died on February [redacted], 2002.  His death 
certificate lists the immediate cause of death as carcinoma 
of the lung.

2.  The veteran's service medical records show no relevant 
objective findings or treatment for a chronic lung condition.

3.  There is no persuasive medical evidence showing that the 
carcinoma of the lung was related to his military service, or 
that any claimed lung condition due to treatment during 
service for a pleural effusion contributed to the veteran's 
death.

4.  At the time of his death, the veteran was not service 
connected for any disability.   




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.300, 3.303, 3.310, and 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and provides an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was provided to the 
appellant in March 2002, prior to the initial AOJ decision.  
Subsequent VCAA notice was sent to the appellant in December 
2003.  These letters advised the appellant of the first, 
second and third elements required by the Pelegrini II Court 
as stated above.  In addition, she was specifically told that 
it was her responsibility to support the claim with 
appropriate evidence.  The Statement of the Case also 
notified the appellant of the specific reasons why this 
particular claim was denied, and the information and evidence 
needed to substantiate the claim. 

Although the VCAA notice letters provided to the appellant do 
not specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letters, read as a 
whole, give notice to the appellant of VA's desire to obtain 
additional information and evidence supporting and 
substantiating the claim and possibly leading to such 
information and evidence.  See Mayfield v. Nicholson, No. 02-
1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  VA has, 
therefore, complied with the VCAA notice requirements.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the appellant.  The 
veteran's service medical records are in the file.  The Board 
notes that the RO was originally unable to obtain these 
records as the National Personnel Records Center (NPRC) 
reported in November 2001 that the records were assumed to 
have destroyed in the 1973 fire.  The RO thereafter made 
attempts to receive morning reports to confirm the veteran's 
hospitalization in service for mononucleosis, but was not 
able to obtain those reports, as the exact time frame of the 
hospitalization was not provided.  The appellant herself 
contacted the NPRC and obtained a copy of what remained of 
the veteran's service medical records, which are mostly 
unreadable due to fire damage.  The appellant has not 
identified any medical treatment at a VA medical facility the 
veteran underwent for any lung problem during his lifetime, 
including carcinoma of the lung.  Private treatment records 
identified by the veteran from a prior claim for service 
connection for a lung problem are in the file from February 
2000 through May 2000.  The appellant has not identified any 
private medical treatment the veteran may have received 
subsequent to May 2000, although she was advised to do so.  
VA is only required to make reasonable efforts to obtain 
relevant records that the appellant has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1).   VA, therefore, has made 
every reasonable effort to obtain all records relevant to the 
appellant's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).  
Obviously, the veteran was not provided a VA examination in 
connection with this claim.  The RO did, however, obtain a 
medical opinion from the staff pulmonary physician at the VA 
Medical Center in Atlanta, Georgia, which is date January 30, 
2004.

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Therefore, she will not be prejudiced as a result of the 
Board proceeding to the merits of the claim.  


II.  Analysis

The veteran had active military service from January 1951 to 
January 1953.  He died on February [redacted], 2002.  His death 
certificate lists as the only cause of death carcinoma of the 
lung.

A review of the veteran's file does not reveal that he was 
service-connected for any disability during his lifetime.  In 
February 2000, he developed severe hoarseness.  Examination 
and testing showed a mass in the left upper lobe of the lung.  
The veteran was diagnosed to have squamous cell carcinoma of 
the lung with invasion of the mediastinum and involvement of 
the left phrenic nerve and left recurrent laryngeal nerve.  

The veteran filed a claim for service connection for a lung 
problem in June 2000, which the RO denied in August 2000.  
The appellant now contends that service connection should be 
granted for the cause of the veteran's death because he had a 
fused lung from treatment for mononucleosis received during 
his active service, and that this fused lung condition 
contributed to his death.  Specifically, the appellant 
contends that, had the veteran not had the fused lung 
condition, that he most likely would have survived the 
cancer, and therefore his cause of death should be service 
connected.

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  
38 C.F.R. § 3.312(a) (2004); see 38 U.S.C.A. § 1310 (West 
2002); see also 38 U.S.C.A. §§ 1110 and 1112 (West 2002) 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b).  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).  Service connection also may be 
established on a presumptive basis for certain chronic 
diseases, including malignant tumors, manifesting themselves 
to a compensable degree of 10 percent within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1112, 1131 
and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  

A review of the available service medical records shows that 
in February 1952 the veteran was diagnosed to have a pleural 
effusion of undetermined etiology.  It is impossible to tell 
from the records available, however, how the veteran was 
treated for this condition except that he was hospitalized 
for five days.  The service medical records also show that 
the veteran was diagnosed to have acute pharyngitis in July 
1952 and mononucleosis in August 1952.  Again, the exact 
treatment the veteran received for either of these conditions 
is unclear except that he was hospitalized for 5 and 12 days, 
respectively.  The Board notes that the service medical 
records also include notations on what are obviously medical 
examination reports that the veteran had a long history of 
asthma. 

The only post service records in the file consist of private 
medical records from February 2000 through May 2000, which 
show the veteran's diagnosis of and treatment for squamous 
cell carcinoma of the lung.  Although the veteran gave a 
history of having the pleural effusion in service, there is 
no indication in these treatment records that his doctors 
thought this was significant with respect to the issue before 
the Board.  Rather they mention the fact that the veteran was 
a smoker until 20 years prior to his diagnosis of lung 
cancer, and that he had a strong family history of cancer 
with his mother, sister and brother having cancer previously.  

The RO obtained a medical opinion from the staff pulmonary 
physician at the VA Medical Center in Atlanta, Georgia, 
regarding the appellant's claim that a lung condition caused 
by treatment for pleural effusion in service contributed to 
the veteran's death.  The VA physician reviewed the claims 
file, service medical records and other associated medical 
records on the veteran.  He noted that the veteran was 
diagnosed to have carcinoma of the lung in 2000, 48 years 
after service, at the age of 70, and he subsequently died 
from this disease.  The VA physician determined that, based 
upon the service medical records and the history given by the 
veteran to his physicians in 2000, the veteran clearly had 
some type of pleural effusion in 1952, but he could not be 
certain of the method which it was evaluated (i.e., chest 
tube or a thoracentesis).  The VA physician also noted that 
the veteran was given a diagnosis of mononucleosis, but he 
could not determine the means that it was diagnosed.  He 
noted, however, that the veteran had presented with 
pharyngitis and other symptoms consistent with mononucleosis 
or a similar infectious illness.  He observed also that 
several notes in the service medical records state that no 
disease was found in the pleural effusion and that the 
etiology of it was unknown.  He stated that a pleural 
effusion can be caused by many processes, from viral or 
bacterial pneumonias to tuberculosis and collagen-vascular 
disease, and that in his opinion, it is likely, though by no 
means certain, that the veteran had a parapneumonic (i.e., 
inflammatory) pleural effusion associated with an acute 
infection and that this resolved without specific treatment.

The VA physician noted that the private medical treatment 
records indicate that the veteran was a heavy smoker for many 
years, and he stated that tobacco use accounts for more than 
90 percent of all cases of bronchogenic carcinoma in our 
society.  In his opinion, this was the likely cause of the 
veteran's lung cancer.  He stated that there is no plausible 
connection between the veteran's pharyngitis and benign 
pleural effusion in 1952 and the lung cancer diagnosed in 
2000.  The VA physician also stated that patients who present 
with the type and stage of lung cancer that this veteran had 
cannot be cured by surgical resection, and radiation and 
chemotherapy have only a modest effect on prolonging survival 
in most cases.  In his opinion, even if this veteran had been 
20 years younger and had never had a single lung problem of 
any kind in his entire life, he would have died of his lung 
cancer as it had invaded vital organs outside of the lung by 
the time he presented for evaluation.

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against a finding that the 
cause of the veteran's death is related to his military 
service.  The VA physician's opinion is highly probative.  
The appellant has not provided any medical evidence or expert 
opinion to support her contentions or rebut the VA 
physician's opinion.  The Board does not find any evidence in 
favor of the appellant's contention that the veteran had some 
lung condition as a result of treatment for a pleural 
effusion in service that either caused the veteran's lung 
cancer or contributed to its severity such that the veteran 
was not able to survive his lung cancer.  Likewise, the 
evidence does not show the presence of lung cancer in service 
or for many years thereafter.  Under these circumstances, a 
basis upon which to establish service connection for the 
cause of the veteran's death has not been presented, and the 
appeal is denied.  

ORDER

Entitlement for service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


